DETAILED ACTION
Claims 1 through 20 originally filed 25 November 2019. By amendment received 23 December 2021; claims 4, 9, 11, 13, 17, and 18 are amended. By amendment received 31 May 2022; claims 1 through 4, 7, 11, 13, 16, and 18 through 20 are amended and claim 17 is cancelled. Claims 1 through 16 and 18 through 20 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered; they are addressed below.

Applicant argues that the amendment to claim 13 overcomes the previous drawing objection. This argument is persuasive and the drawing objection is withdrawn.

Applicant argues that the amendment to claims 13 and 18 overcome the previous rejections under 35 U.S.C. 112(a). This argument is persuasive and these rejections are withdrawn.

Applicant argues that the combined teachings of Wakisaka et al. (Wakisaka, US Pub. 2007/0164432), Eichelberger et al. (Eichelberger, US Pub. 2008/0316714), and Zhu (US Pub. 2010/0224876) do not teach or render obvious the limitation "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer" because, according to applicant, one of ordinary skill in the art would not have been motivated to combine the teachings of Wakisaka and Zhu. To support this argument, applicant contends 1) inclusion of a second dielectric in Wakisaka would incur additional manufacturing cost without foreseeable benefit and 2), Wakisaka does not need the metal interconnect structures of Zhu and so would not require the dielectric layer of Zhu.
Applicant's first contention is not persuasive because the rejection is based on the combined teachings of Wakisaka, Eichelberger, and Zhu rather than Wakisaka and Zhu. Specifically, Eichelberger teaches the use of a second dielectric layer over metal posts so as to allow wider or physically shifted electrical connections to the metal post while protecting other elements located below the dielectric layer (see Eichelberger, ¶61 and Fig. 4J, describing how dielectric layer 460 distributes connections from where metal posts are disposed to where connection pads or bumps are disposed). This dielectric layer of Eichelberger is included in the combined teachings of Wakisaka and Eichelberger as a consequence of the inclusion of a die between the metal posts which, thereby, limits the possible locations of the metal posts. Since Eichelberger already teaches the inclusion of the second dielectric layer, no additional cost is associated with Zhu introducing the same layer. As such, this contention cannot be persuasive because the second dielectric layer is introduced by Eichelberger rather than Zhu.
Applicant's second contention is not persuasive because the rejection is based on the combined teachings of Wakisaka, Eichelberger, and Zhu rather than Wakisaka and Zhu. Specifically, Wakisaka teaches the inclusion of alignment marks for fabrication (see Wakisaka, ¶154 describing alignment mark 10b of Figure 38) and Eichelberger teaches the use of a second dielectric layer over the metal posts (see Eichelberger, ¶61 describing layer 460 of Figure 4J). In this combination of the teachings of Wakisaka and Eichelberger, there is an alignment mark with associated metal posts and a dielectric layer provided over metal posts. Zhu teaches that, when a dielectric layer is provided over an alignment mark, the dielectric layer may entirely cover the alignment mark (see Zhu, ¶47 describing dielectric layer 90 covering alignment mark 14). Since the combined teachings of Wakisaka and Eichelberger already include a second dielectric layer and an alignment mark, there is no additional layer associated with the implementation of the teachings of Zhu. As such, this contention cannot be persuasive because the teachings of Zhu modify the arrangement of features already present according to the teachings of Wakisaka and Eichelberger rather than requiring the introduction of additional features.
The limitation "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer" is rendered obvious by the combined teachings of Wakisaka, Eichelberger, and Zhu (see below). Applicant's argument that there is no motivation to introduce necessary elements of Zhu in a device according to Wakisaka is not persuasive because the disputed elements are already present due to the combined teachings of Wakisaka and Eichelberger.

Applicant argues that the combined teachings of Wakisaka, Eichelberger, and Zhu do not render obvious the limitation "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer" because, according to applicant, Wakisaka and Eichelberger are not analogous art to Zhu. To support this argument, applicant contends that Wakisaka and Eichelberger are related to packaging device dies whereas Zhu is related to forming a waver/die.
Applicant's argument is not persuasive because Zhu is reasonably pertinent to the problem presented in the claims (see MPEP §2141.01(a)I). Specifically, the claimed invention presents an arrangement in which an alignment mark is provided within a structure situated below a dielectric layer in which redistribution lines are provided. A device according to the combined teachings of Wakisaka and Eichelberger encounters a similar problem in that Wakisaka suggests the use of an alignment mark and Eichelberger suggests providing a dielectric layer above the region in which the alignment mark is to be situated (see explanation of the teachings of Wakisaka and Eichelberger above). Zhu directly teaches that, in such a situation, the dielectric layer may be designed to entirely cover the alignment mark (see Zhu, Figure 10 showing dielectric layer 90 entirely covering alignment mark 14). It is recognized that differences exist between the devices of Wakisaka, Eichelberger, and Zhu, but there is no evidence of record indicating that any such differences would render these suggestions of Zhu inappropriate in the device according to the combined teachings of Wakisaka and Eichelberger. As such, this argument cannot be persuasive because Zhu is reasonably pertinent to the problem faced.
The limitation "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer" is rendered obvious by the combined teachings of Wakisaka, Eichelberger, and Zhu (see below). Applicant's argument that Zhu is not analogous art to Wakisaka and Eichelberger is not persuasive because Zhu is reasonably pertinent to the problem faced by the combined teachings of Wakisaka and Eichelberger.

As such, all claims are addressed as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 through 3, and 5 through 10 rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka et al. (Wakisaka, US Pub. 2007/0164432) in view of Eichelberger et al. (Eichelberger, US Pub. 2008/0316714) and further in view of Zhu (US Pub. 2010/0224876).

Regarding claim 1, Wakisaka discloses, "Forming a first dielectric layer" (p. [0142] and Fig. 33, pt. 6).  "Performing a plating process to form an alignment mark over the first dielectric layer" (p. [0151] and Fig. 36, pt. 10b).  "Encapsulating the alignment mark in an encapsulant" (p. [0154] and Fig. 38, pts. 10b and 11).  Wakisaka does not explicitly disclose, "Placing a device die over the first dielectric layer."  "Forming a second dielectric layer over and contacting the alignment mark and the encapsulant."  "Forming a plurality of redistribution lines extend into the second dielectric layer and electrically connecting to the device die."  Eichelberger discloses, "Placing a device die over the first dielectric layer" (p. [0049] and Fig. 4D, pts. 406 and Chip2).  "Forming a second dielectric layer over and contacting the alignment mark and the encapsulant" (p. [0060] and Fig. 4I, pt. 460).  "Forming a plurality of redistribution lines extend into the second dielectric layer and electrically connecting to the device die" (p. [0063] and Fig. 4J, pts. 475 and Chip2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger.  In view of the teachings of Wakisaka regarding a device including metal posts within an encapsulation, the additional inclusion of a die between the metal posts and the associated techniques for fabricating metal posts that facilitate this inclusion of a die as taught by Eichelberger would enhance the teachings of Wakisaka by allowing a suitable manner of integrating an interconnect and die within a singular package.
The combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer."  Zhu discloses, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is covered by the second dielectric layer" (p. [0047] and Fig. 10, pts. 14 and 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu.  In view of the teachings of Wakisaka regarding a molded interconnect structure with alignment marks and the teachings of Eichelberger regarding the integration of dies into a molded interconnect structure, the alternate construction of a via for alignment relative to integrated redistribution lines so as to isolate the alignment via from the redistribution lines as taught by Zhu would enhance the teachings of Wakisaka and Eichelberger by indicating that less than all of the metal posts within a package may be connected to the redistribution layers.
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the placing is performed using the alignment mark for aligning a position of the device die."  "Wherein the plurality of redistribution lines are formed using the alignment mark for aligning positions."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the claimed elements relative to the alignment mark, since aligning those elements relative to the alignment mark ensures that those elements are in the correct relative location.

Regarding claim 2, Wakisaka does not explicitly disclose, "Forming a seed layer."  "Plating a metallic material on the seed layer."  Eichelberger discloses, "Forming a seed layer" (p. [0062] and Fig. 4K, pts. 420, 460, and 475, where redistribution lines may be attached to the alignment marks of Wakisaka in the same manner as every other metal post).  "Plating a metallic material on the seed layer" (p. [0063] and Fig. 4K, pts. 460 and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 3, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein an entire top surface of the alignment mark is in physical contact with the second dielectric layer."  Zhu discloses, "Wherein an entire top surface of the alignment mark is in physical contact with the second dielectric layer" (p. [0047] and Fig. 10, pts. 14 and 90).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 1.  

Regarding claim 5, Wakisaka discloses, "In a common process for forming the alignment mark, forming a plurality of metal posts" (p. [0151] and Fig. 36, pt. 10).  Wakisaka does not explicitly disclose, "Wherein the plurality of redistribution lines are electrically connected to the plurality of metal posts."  Eichelberger discloses, "Wherein the plurality of redistribution lines are electrically connected to the plurality of metal posts" (p. [0062] and Fig. 4K, pts. 420, 460, and 475).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 6, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is electrically floating."  Zhu discloses, "Wherein at a time after the plurality of redistribution lines are formed, the alignment mark is electrically floating" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 1.  

Regarding claim 7, Wakisaka does not explicitly disclose, "Before the forming the plurality of redistribution lines, forming an opening exposing the device die."  "Wherein one of the plurality of redistribution lines extends into the opening to connect to the device die."  Eichelberger discloses, "Before the forming the plurality of redistribution lines, forming an opening exposing the device die" (p. [0060] and Fig. 4I, pts. 460, 461, and Chip2).  "Wherein one of the plurality of redistribution lines extends into the opening to connect to the device die" (p. [0063] and Fig. 4J, pts. 475 and Chip2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the forming the opening is performed using the alignment mark for alignment."  The examiner takes Official Notice of the fact that it was known in the art to align the placement and formation of elements relative to an existing alignment mark so as to ensure placed or formed elements are present in the correct relative location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the claimed elements relative to the alignment mark, since aligning those elements relative to the alignment mark ensures that those elements are in the correct relative location.

Regarding claim 8, the combination of Wakisaka and Eichelberger does not explicitly disclose, "Wherein at a time after the plurality of redistribution lines is formed, the alignment mark in the encapsulant is overlapped by the second dielectric layer."  "A top surface of the alignment mark is in contact with the second dielectric layer."  Zhu discloses, "Wherein at a time after the plurality of redistribution lines is formed, the alignment mark in the encapsulant is overlapped by the second dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  "A top surface of the alignment mark is in contact with the second dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 1.  

Regarding claim 9, Wakisaka does not explicitly disclose, "Forming a plurality of dielectric layers covering the alignment mark and the device die."  "Wherein the plurality of redistribution lines further extend into the plurality of dielectric layers."  Eichelberger discloses, "Forming a plurality of dielectric layers covering the alignment mark and the device die" (p. [0060] and Fig. 4I, pt. 460).  "Wherein the plurality of redistribution lines further extend into the plurality of dielectric layers" (p. [0063] and Fig. 4J, pts. 475 and Chip2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wakisaka with the teachings of Eichelberger for the reasons provided above regarding claim 1.  

Regarding claim 10, Wakisaka discloses, "Performing a die-saw process to separate the encapsulant into a plurality of packages" (p. [0161]).  
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the alignment mark is in one of the plurality of packages."  The examiner takes Official Notice of the fact that it was known in the art to locate an alignment mark within individual packages so as to preserve the mark for manipulations after fabrication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate alignment marks within the singulated packages, since locating the alignment mark within the package allows the alignment mark to retain utility after singulation.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka in view of Eichelberger in view of Zhu and further in view of Chi et al. (Chi, US Pub. 2011/0291249).

Regarding claim 4, the combination of Wakisaka and Eichelberger does not explicitly disclose, "The seed layer is insulated from the alignment mark by the second dielectric layer."  Zhu discloses, "The seed layer is insulated from the alignment mark by the second dielectric layer" (p. [0047] and Fig. 10, pts. 12, 14, 90, and 91).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka and Eichelberger with the teachings of Zhu for the reasons provided above regarding claim 1.  
The combination of Wakisaka, Eichelberger, and Zhu does not explicitly disclose, "Wherein the seed layer is in physical contact with a metal pillar of the device die."  Chi discloses, "Wherein the seed layer is in physical contact with a metal pillar of the device die" (p. [0052] and Fig. 6D, pts. 130, 170, and 180).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Wakisaka, Eichelberger, and Zhu with the teachings of Chi.  In view of the teachings of Wakisaka regarding a molded interconnect structure with alignment marks and the teachings of Eichelberger regarding the integration of dies into a molded interconnect structure, the alternate arrangement of the included die so as to include connection posts penetrating to the top of the encapsulation layer as taught by Chi would enhance the teachings of Wakisaka, Eichelberger, and Zhu by providing a suitably alternate manner of arranging the die for further connection within the device.

Allowable Subject Matter
Claims 11 through 16, and 18 through 20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is directed to a method for fabricating a package that includes an alignment mark. Specifically, the alignment mark is plated to a first redistribution line and the feature formed by the first redistribution line and the alignment mark is subsequently entirely insulated by non-conductive features.
Zhu (US Pub. 2010/0224876) is noted for teaching a device including a metal post alignment mark that is entirely insulated within the device. However, Zhu includes no first redistribution layer on which the alignment mark is plated. To the contrary, the method of fabricating the device of Zhu would result in the removal of any first redistribution line that may have been present at the time the post was formed.
Since the prior art suggests fabrication methods which prevent the arrangement achieved by the claimed method, the claimed method would not have been obvious to one of ordinary skill in the art. As such, claim 11 is allowed.

Claim 16 is directed to a method that is similar to the method of claim 11 and includes all noted elements of claim 11 that lead to the allowance of claim 11. As such, claim 16 is also allowed.

Claims 12 through 15 and 18 through 20 each depend properly on one of claims 11 and 16 and inherit all limitations of the respective parent claim. As such, these claims are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242. The examiner can normally be reached Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P HAGAN/Examiner, Art Unit 2828